Exhibit 10.6
EXHIBIT G
FORM OF LOCK-UP AGREEMENT
     December 30, 2008
Each Purchaser referenced below:

Re:   Securities Purchase Agreement, dated as of December 30, 2008 (the
“Purchase Agreement”), between T3 Motion, Inc., a Delaware corporation (the
“Company”) and the purchasers signatory thereto (each, a “Purchaser” and,
collectively, the “Purchasers”)

Ladies and Gentlemen:
     Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement.
Pursuant to Section 2.2(a)(vi) of the Purchase Agreement and in satisfaction of
a condition of the Company’s obligations under the Purchase Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
the June 30, 2011 (such period, the “Restriction Period”), the undersigned will
not offer, sell, contract to sell, hypothecate, pledge or otherwise dispose of
(or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
undersigned or any Affiliate of the undersigned or any person in privity with
the undersigned or any Affiliate of the undersigned), directly or indirectly,
including the filing (or participation in the filing) of a registration
statement with the Commission in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act with respect to, any shares of
Common Stock or Common Stock Equivalents beneficially owned, held or hereafter
acquired by the undersigned (the “Securities”); provided, however, that
commencing on December 30, 2009, the undersigned shall have the right to sell an
amount of Securities equal to 1/12th of the Securities in each calendar month
through the end of the Restriction Period. Beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act. In order to
enforce this covenant, the Company shall impose irrevocable stop-transfer
instructions preventing the Transfer Agent from effecting any actions in
violation of this Letter Agreement.
     The undersigned acknowledges that the execution, delivery and performance
of this Letter Agreement is a material inducement to each Purchaser to complete
the transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder. The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Letter
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement.
     This Letter Agreement may not be amended or otherwise modified in any
respect without the written consent of each of the Company, each Purchaser and
the undersigned. This Letter

 



--------------------------------------------------------------------------------



 



Agreement shall be construed and enforced in accordance with the laws of the
State of New York without regard to the principles of conflict of laws. The
undersigned hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the Southern District of New York and
the courts of the State of New York located in Manhattan, for the purposes of
any suit, action or proceeding arising out of or relating to this Letter
Agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. The
undersigned hereby waives any right to a trial by jury. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The undersigned agrees and understands that this Letter
Agreement does not intend to create any relationship between the undersigned and
each Purchaser and that each Purchaser is not entitled to cast any votes on the
matters herein contemplated and that no issuance or sale of the Securities is
created or intended by virtue of this Letter Agreement.
     This Letter Agreement may be executed in multiple counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
     By its signature below, the Transfer Agent hereby acknowledges and agrees
that, reflecting this Letter Agreement, it has placed an irrevocable stop
transfer instruction on all Securities beneficially owned by the undersigned
until the end of the Restriction Period. This Letter Agreement shall be binding
on successors and assigns of the undersigned with respect to the Securities and
any such successor or assign shall enter into a similar agreement for the
benefit of the Purchasers.
*** SIGNATURE PAGE FOLLOWS***

2



--------------------------------------------------------------------------------



 



     This Letter Agreement may be executed in two or more counterparts, all of
which when taken together may be considered one and the same agreement.

         
      Signature      
Ki Y. Nam
Print Name
     

CEO
Position in Company
Address for Notice:
78 Linda Isle Drive
Newport Beach, CA 92660
28,955,230 (Ki Nam — 27,155,230; Michelle Nam — 900,000; Justin Nam — 900,000)
Number of shares of Common Stock
1,000,000
Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities
     By signing below, the Company agrees to enforce the restrictions on
transfer set forth in this Letter Agreement.

                    By:           Name:   Kelly Anderson        Title:   CFO   
   

Acknowledged and agreed to
as of the date set forth above:

          Securities Transfer Corporation
      By:           Name:           Title:          

3